Case 4:21-cv-00058-ALM-KPJ Document 14 Filed 04/01/21 Page 1 of 2 PageID #: 39




                            United States District Court
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 CRAIG CUNNINGHAM,                                 §
                                                   §
       Plaintiff,                                  §
                                                   §
 v.                                                §
                                                   §      Civil Action No. 4:21-cv-58-ALM-KPJ
 LOCAL SEARCH GROUP, LLC,                          §
 ANTHONY TURSI, and                                §
 JOHN/JANE DOES 1–4,                               §
                                                   §
       Defendant.                                  §

                                     ORDER OF DISMISSAL

        Pending before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice (the

“Stipulation”) (Dkt. #13). The parties represent that they have resolved their differences to their

mutual satisfaction and agree to dismissal of this case with prejudice. See Dkt. #13.

        Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

an action without court order in one of two ways: (1) a plaintiff may dismiss an action under Rule

41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a plaintiff may dismiss an action

under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties who have

appeared.” Id. As such, formal court action is not necessary in this case. However, the Court finds

that in the interest of efficiency, justice, and maintaining the clarity of the record, an entry of order

of dismissal is appropriate.

        Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

action, and all of the claims asserted therein, be DISMISSED WITH PREJUDICE. Each party

shall bear its own costs.
    Case 4:21-cv-00058-ALM-KPJ Document 14 Filed 04/01/21 Page 2 of 2 PageID #: 40

.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            IT IS SO ORDERED.
            SIGNED this 1st day of April, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  2
